UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 26, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-11735 99¢ ONLY STORES (Exact name of registrant as specified in its charter) California 95-2411605 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4000 Union Pacific Avenue, City of Commerce, California (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code: (323) 980-8145 Former name, address and fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Common Stock, No Par Value, 69,739,425 Shares as of August 2, 2010 1 99¢ ONLY STORES Form 10-Q Table of Contents Part I - Financial Information Page Item1. Financial Statements 4 Consolidated Balance Sheets as of June 26, 2010 (unaudited) and March 27, 2010 4 Consolidated Statements of Income for the first quarter ended June 26, 2010 (unaudited) and June 27, 2009 (unaudited) 5 Consolidated Statements of Cash Flows for the first quarter ended June 26, 2010 (unaudited) and June 27, 2009 (unaudited) 6 Notes to Consolidated Financial Statements 7 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item3. Quantitative and Qualitative Disclosures About Market Risk 26 Item4. Controls and Procedures 26 Part II – Other Information Item1. Legal Proceedings 27 Item1A. Risk Factors 28 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item3. Defaults Upon Senior Securities 28 Item4. (Removed and Reserved) 28 Item5. Other Information 28 Item6. Exhibits 28 Signatures 29 2 Table of Contents FORWARD-LOOKING INFORMATION This Report on Form 10-Q contains statements that constitute "forward-looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended (the "Securities Exchange Act") and Section 27A of the Securities Act of 1933, as amended. The words "expect," "estimate," "anticipate," "predict," "believe" and similar expressions and variations thereof are intended to identify forward-looking statements. Such statements appear in a number of places in this filing and include statements regarding the intent, belief or current expectations of 99¢ Only Stores (the "Company") and its directors or officers with respect to, among other things, (a) trends affecting the financial condition or results of operations of the Company, and (b) the business and growth strategies of the Company (including the Company's store opening growth rate). Readers are cautioned not to put undue reliance on such forward-looking statements. Such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and actual results may differ materially from those projected in this Report, for the reasons, among others, discussed in the "Management's Discussion and Analysis of Financial Condition and Results of Operations" and "Risk Factors" Sections.The Company undertakes no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof.Readers should carefully review the risk factors described in other documents the Company files from time to time with the Securities and Exchange Commission, including the Company's Annual Report on Form 10-K for the fiscal year ended March 27, 2010. 3 Table of Contents PART I.FINANCIAL INFORMATION Item 1. Financial Statements 99¢ ONLY STORES CONSOLIDATED BALANCE SHEETS (In thousands, except share data) June26, 2010 March27, 2010 (Unaudited) ASSETS Current Assets: Cash $ $ Short-term investments Accounts receivable, net of allowance for doubtful accounts of $522 and $501 at June 26, 2010 and March 27, 2010, respectively Income taxes receivable Deferred income taxes Inventories, net Other Total current assets Property and equipment, net Long-term deferred income taxes Long-term investments in marketable securities Assets held for sale Deposits and other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Payroll and payroll-related Sales tax Other accrued expenses Workers' compensation Current portion of capital lease obligation 71 70 Total current liabilities Deferred rent Deferred compensation liability Capital lease obligation, net of current portion Other liabilities Total liabilities Commitments and contingencies Shareholders' Equity: Preferred stock, no par value – authorized, 1,000,000 shares; no shares issued or outstanding — — Common stock, no par value – authorized, 200,000,000 shares; issued and outstanding, 69,707,592 shares at June 26, 2010 and 69,556,930 shares at March 27, 2010 Retained earnings Other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents 99¢ ONLY STORES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) First Quarter Ended June26, 2010 June27, 2009 Net Sales: 99¢ Only Stores $ $ Bargain Wholesale Total sales Cost of sales (excluding depreciation and amortization expense shown separately below) Gross profit Selling, general and administrative expenses: Operating expenses Depreciation and amortization Total selling, general and administrative expenses Operating income Other (income) expense: Interest income ) ) Interest expense 1 Other-than-temporary investment impairment due to credit losses — Other (9
